Case: 2:19-cv-01194-ALM-EPD Doc #: 71 Filed: 11/14/19 Page: 1 of 3 PAGEID #: 480




                           IN THE UNITED STATES DISTRICT COURT
                            OF THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

                                                            )
JANE DOE S.W., an individual,                               )
                                                            )
                      Plaintiff,                            )   Case No.: 2:19-cv-01194
                                                            )
                      v.                                    )   Judge Algenon L. Marbley
                                                            )   Mag. Judge Elizabeth P. Deavers
LORAIN-ELYRIA MOTEL, INC., et al.                           )
                                                            )
                      Defendants.                           )
                                                            )

        STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, the Plaintiff S.W. (“Plaintiff”) and Defendant SRI Ram, LLC by and through

their undersigned counsel, hereby stipulate that the Plaintiff’s claims against Defendant SRI

Ram, LLC are dismissed without prejudice in their entirety. The Plaintiff and Defendant SRI

Ram, LLC shall each bear their own costs and attorneys’ fees.



DATED: November 14th, 2019



       WEITZ & LUXENBERG P.C.                           ISAAC, WILES, BURKHOLDER &
                                                        TEETOR, LLC
 By:   /s/ Samantha Breakstone
       Samantha A. Breakstone (PHV)               By:   /s/ Matthew S. Teetor
       Weitz & Luxenberg P.C.                           William B. Benson (0047181)
       700 Broadway                                     Molly R. Gwin (0088189)
       New York, NY 10003                               Matthew S. Teetor (0087009)
       Tel: (212) 558-5672                              Isaac,Wiles, Burkholder & Teetor, LLC
       sbreakstone@weitzlux.com                         Two Miranova Place, Suite 700
                                                        Columbus, Ohio 43215
                                                        Tel: (614) 221-2121
       /s/ Pamela A. Borgess
       Pamela A. Borgess (0072789)                      wbenson@isaacwiles.com
Case: 2:19-cv-01194-ALM-EPD Doc #: 71 Filed: 11/14/19 Page: 2 of 3 PAGEID #: 481




     Borgess Law, LLC                          mgwin@isaacwiles.com
     6800 W. Central Ave., Ste. E              mteetor@isaacwiles.com
     Toledo, OH 43617
     Tel: (419) 262-6148                       Attorneys for Defendant SRI Ram, LLC
     pborgess@borgesslaw.com

     /s/ Kimberly Dougherty
     Kimberly A. Dougherty (PHV)
     Andrus Wagstaff, PC
     19 Belmont Street
     South Easton, MA 02375
     Tel: (508) 230-2700
     kim.dougherty@andruswagstaff.com

     Attorneys for the Plaintiff




IT IS SO ORDERED.


                                        UNITED STATES MAGISTRATE JUDGE




                                         -2-
Case: 2:19-cv-01194-ALM-EPD Doc #: 71 Filed: 11/14/19 Page: 3 of 3 PAGEID #: 482




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to all

parties of record by operation of the Court’s electronic filing system.

                                                /s/ Samantha Breakstone
                                                Samantha A. Breakstone




                                                -3-
